@ffice of toe Slttornep Qaenerat
                                  &date of Cexas
DAN MORALES
 ATTORSEI
      GESERAL                            March 29.1993

     Honorable Tncey B@ht                        Opiion No. DM-212
     cwnty Attorney
     Ector County Courthouse, Boom 201           Re: Whether a school district may contract
     Odessa, Texas 79761                         with offduty police 05cers and deputy
                                                 sherit%forRecmityaervices,andrekted
                                                 quertio= (R4427)

     Dear Ms. BriSht:

             You have requested an opinion fiom this 05ce re&ing the Bctor County
     Independent School Disuict’s practice of hiring off-duty peace 05ccrs to provide security
     services. You indicate that the district mainhns its own seauity department end officers
     under section 2 1.483 of the Bducation Code, but that it oflen needs 8dditional o5cers to
     provide seauity et various school events, in&d@ football gamer, basketball games, and
     play nights. The district obtains the additional 05cers by contatin~ directly with off-
     duty per= officers in the conmumity~including offduty Cii of Odessa Police Ofiicers,
     Eaor County SheriRs Dsputment Deputies, end Texas Depamea of Public Safety
     officers. TheCityofOdesrr~thrtthis~aviokterrrticleXVS~on40of
     tbeT~conrtituti~whichprohibitsonepenon~mboldingorataciriag                      morethan
     ate “civil05ce of emohmlent.”

              Youfrequestraisesthreespeci6cquestions.    The5xtquestioniswhethexrcity
     policeo5armryconmctdirecttywithtbcrcbool~atoravtrrrput-timerewity
     05cerwithoutviolatin~artickXVI,+ion40oftheTexasCo&ution                    T&second
     questionmisesthemmeiuuewithrespecttorhaifpIdeplticr.            Becuueyouluvenot
     ~~poliao5~or~sdeputierwhoocnrpymyputiculrrrrnlSwewill
     assumethuyou~8skinSwbetber~*policeo5carendeberiiPsdeputiesere
     prohibitedr9rmanaofkw~mravine~put-timeKarrity~~fortherdrool
     disttictbyuti&xv&8ection40.        Yourtllirdquestioniswhethertheschooldirtriaun
     cormctdireulywithrprivueIealrhyservia.

             &tide XVI, section 40 applies to people who profit monetarily &om kivil
     offices.” Attorney tlknerd opinion Mw-450 (1982) et I. we assume that tbe police
     offi~~d~~sdeputiesimolvcdhatrrrpaidbothbythe~orcountymdbythe
     ~l&tlict.         ~to8nswerthefusttwoquestionsreisedbyyourrequestwemust
     w       whahcr the city police officers or sh&s deputies hold “civil 051~s” as that tetm
     h & in micle XV& section 40. We must else address whether seanity 05cers for
     school districts hold “civil05ces.”




                                           p. 1121
Honorable Tracey Bright - Page 2         (DM-212)




        We conclude that neither city police officers nor sheriil's deputies hold civil offices
within the meaning of article XVI, section 40 es a matter of law. We also con&de that
xz               for rho01 districts c!onot hold civil offices es a muter of law. Dep&ing
                IXCUBUM of then employment, however, some such individuals may
hold civil offices. As will be discus& below, the detemktion whether a particular
police officer, hrifl’s deputy, or seckty officer holds a civil o5ce depends upon the
reshtion of factual &sues end is thexeforenot amenableto the opinion process.
                                        .
       Inthe~thiroffiahar~ded~citypoliccofticenmdrheritPsdeputies,
rswellrrothaptroe~~‘holdcivil~ceEwithinthemuningofrnicleXVI,
section 40 as 1 nutter of lew. Letter Mvisoty No. 63 (1973) (ovemded on otha
grounds); Attomey General Opiion V-70 (1947). However, we now believe that the
Texas Cams would apply the test adopted by the Texas Supreme Court in A&k In&p.
%J. Dist. v. Stan&y, 280 S.W.2d 578.583 (Tat. 1955). end would conclude that et least
some city police officea, sheriffs deputies, and security officers do not hold civil offices.
Therdore,weovemdeourpreviousopinionstothecontruy.

            TheTnrsSuprrmeCaurthshddthrtthedecirivefictordirtin~rpubtic
0f6ccr      fkom I public employee is ‘whether any sovereign ibnction of the government is
 confarcdupoathcindividurltobeoratircdbyhimfortheknefitofthepubliclmgrly
 indrpndrnt      of the conld  of others:  Alah,    280 S.W.2d al 583 (quoting  Ddmr     v.
ikzorio Cowt~, 224 S.W.2d 738.74041 (Tex. Cii. App.-G&eston 1949, writ refd)
 (eolphh?suppuedbythecourtinAldkw).              lnAkfine,tldsfhctorkdtotlucondusion
thatthet8x uresrorcolltctarote~ldisbictwrr~ra~~withetwo-yerrterm
 ofofficeundcrrrticleXVI,rection30oTtheTcxrrCoartirutionud~oouldk
removed only as provided in article V, eection 24 of the Texas Constitution. A&Yin,280
 S.W.2d at 585. In reaching this conchkon, the catrt noted lUI aessor-collector of
tuesrppoiritcdbyrcchoolbwdraotanlyaotof~powerud~~withthe
truaees;but,wtbe~,ironlymqgrnra~~eofruchrhoolbwduitr
discruion.” Id. at 582-83 (emplusis added). Moreover, the coult acknowledged tlut
~ulcl~U~~~pu1ofthc~~paanroftherute,butconclud~
thrthcco~~onrad~grvethirpowatotherchoolbwd,aottotheusesror-
collectoroftexesibrtheschooldist&.           Id.et583. AhhoughthecourtinAIdinrtaks
lbwt”public~cas”nthathrnpaunr~hold”civiloffi~”inkta~o~both
theTausC~ofAppulsurd~so5ahveuredthirtert’todaamiaewhahar
puti&         p&km is a civil 05ce under article XVI, section 40 of the Texas Constitution.
See Rvir v. Stae, 540 S.W.2d 809 (Tex. Cii. App.-Corpus Christi 1976, no tit);
Attorney General Opinion MW415 (1981).



         ‘cilypokeuoiccr&~sdepltia,MdswurityaoicersferrboddirviarucJLpuc
ofliws. See Cd   Cd.   Pmt. ut. 2.12;Educ.&de 0 21.483;Momey ocrwnl @inion JM-239(1984
al 3.



                                        p.   1122
Honorable Tracey Btight - Page 3     m-2   12)




        Inmorerccentdedrionr,boththeTauoSupnmecourtmdthecounrofrpperls
~fintharmp~thrtm05~imolvernotontytheplthoritYtOpQfO~catain
vmnignftnctiws,butdsothewtholhytoperfbrmthaefiJnctionsI8rgelyindependent
oftbewntrolofothers.       Inotherword&irldau&whoperfonnsovereigJlfimctions
under the direction of mother ue not 05cers. See, e.g., Gmn v. Slmwl, 516 S.W.zd
133. 136 (Tex. 1974); Humis C0mqv. .Schehxher, 549 S.W.2d lO6, 111 (Tex. Cii.
App.-Houston [lst Dist.] 1979, no writ). For ample, ia schombrrdu7, the court held
thrtrchiefjweniteprobrtion~cawunotmofticaforthepurporerofrnracte
ulthori?jngrwlmty colmniuioners’c0urttodedua anmuntsii.otntbcrrluyof8no5ca
whoir~~withwn~grfamdnegliganlyfrilrtocollectit.                       Althoughthecourt
8cknowledged that the statute umfhed upon the chief juvenile probation 05cer the
dlOtitytOpfOlUlcatrinSOVUd~fbWtiOflS,it           wn&dedthuhecouldnotexercise
these fimctions hrgdy independentof the control of the juvenile board at& thus, was not
UI 05cer within the meaning of the Tams Chnshtion. Sii,           in RI& 540 S.W.2d at
812,thecwrtheldthtrttrchawrsnotmo5~,inWontbegrnmdsthrthe~no
voiceinestrblidringpoticyladwrswJytoarrywtthtpolicyoftherchoolbwdmd
theschool~rs.




             ItiswellrcaledthatrdeputysheriEisapublico5c+w.         Heis
         hstedbyirwwith&nnep0nhnofthelovereignfUnctionsofthe
         govanmagtobeutadsedbyldmforthebwe5oftbeplblic.
         Deputyconulbiesueprovidedfbrbyhuld~qurlifythetbe
         nunnerudeputy~.             Theymabovestedbylawwithsome
         pmionoftheloverei~~ofthegovamnent,                 tobeexwcid
         bytkmfbrthebatd%ofthepublic.              ?hqvoreprblic@cers
         cf~wi~?hc~otdaulhtni~qf~irpsmcipolr.

Adkrrqy v. S&te, 67 S.W.2d 274. 276 (Tex. Chim App. 1933) (cidons on&ted)
(emphasis added); see a&v Rich v. Gray&v Elec. Co., 84 S.W.2d 708,709 (Tut. 1935)
(holding~thcavetiesontheo5~bondofthc~leMkheld~leforthe
~urrornfiualofr~aftheconrtrMetokvyuponorKU~~~bjCCttO
UWUtiOll).




                                     p.   1123
Honor&de Trecey Bright - Page 4       tDM-212)




my otherjudicid or minkhal 05cer of any county in the state.’ In Muq~, 67 S.W.2d
at 274. the court dressed whether a deputy constable was an officer under utide 365 of
the 1925 Pennl Code. which prohibited any officer kom cokcting a fee not dlowd by
law, a fee for any se&e not pufonacd, or any fee in excess of the fee allowed by law for
8 service. In Rich, 84 s.w.2d 8t 714 the commision of 8ppcals concluded that a
unstable was reqmsiile for the hilure of a deputy castable to paform the duties
required of him and, thus, tbet sureties on the constable’s05&l bond could be held liable
for the deputy’s fkilure. In the course of rea&ing this conclusion, the commission cited
Murray for the proposition tlut a deputy constable is I public officer. Filly. in simpscm
v. Skate, 137 S.W.2d 1035.1036 (Tu Cti. App. 1940). the comt held that a city police
05cer was a public 05cial who could be guilty of “o5cial misconduct.”

        Theonly~deddonap~rrrtingthrtrpuccofficairmo5ccrforthe
purposes of article XVI, section 40 is Irwin v. State. 177 S.W.Zd 970 (Tex. Grim. App.
 1944). In~aythedcfmdurtchl)cnsedhisconvidiononthegrwndsthrtthe
policeo5oErsexecuhgtbeuarcll       wurantsuldmddngtherernheswerenotautholized
todoK)~thrt,urrrarlt,therurrhescoMtiMcditl~rearchesmdteiavwundcr
the state and fedarl consthtions. The defendant resided in Hark County, outside of
Houston,endtbese.uchwarmnts        were uidmsed to the “Sheriff or 8ny Constable of
Hah County.” The pahular police 05cers involved were, however, Houston city
police ofticers, two of whom curied wmmissions as sped Deputy shaia of Hallis
County. T’hesetwopoliceo5cersarguedthutheyconductedtheseuchesasdeputy
rhaiffsundertheirapecialcommissions. Tbecourtrejectedthisugumentonthegrotmds
thrt~deXM,rectiw40pnventedowpcrrw~mkingbothecitypoliceofficamd
adeputyeberiffatt+eametime.

        ~renrhrtrchedinlminirnolongathe~inT~citypdicco5cersnow
have colmty-wide jurisdiction see Angel v. stufe, 740 s.w.2d 727 (Tat. clim. App.
 1987) (hoMing tlut V.T.C.S. arti& 998, 999. now sections ~4l.OOl(eXl) and
341.021(e) of the Loal GOWUWltCOdc,gkCi@pOliCCO5CUSrad*~S
county-wide jurisdichtt f& warmoth arrest@; Brin v. Store. 768 S.W.2d 514 (TAX.
App.-Fort Worth 1989.110writ) (holding that eections 341.001(e)(l) end 341.021(e) of
theLocdGovanment          Code give city police oficers md city marshds county-wide
jurisdiction to exeoute seer& wermnts). MoreoVer,theMsoninginIminisinconsistalt
withA&fineanditsprogeny.


       Atleastromedtypoliceo5casperfonnthcirdutiesundathedinction~
control of others. The Local GovernmeaIt Code gives municipalities organked 8nd
0pentingundag~Lwthelutboritytoatlblirhlad~CtheirormpoliccfOrces.
Sei Local God Code 05 341.001(a), 341.002. Sii.          home-rule cities are empowered
to provide for police departmeatr. See Id. 0 341.003. Nothing in the statutes require!~
municipalities to pennit each police 05ccr to aercise his or her hnctions krgely
independent of the control of others. Furtheamore, tbe Texes Supreme Court has held that


                                      p.   1124
Honorable Tracey Bright - Page 5         m-2 12)




~lhhspokeof!iaxswerenoto5cerswhocodd                  recoveremobnnentsforunexpired
tamrrftabeingdischgdwithoutfinnulremovd~.                           CiryqfDnIhv.
M-,         103 S.W.2d 725 (Tex. 1937), rrv’g 69 S.W.2d 175 (Rx. Civ. &I.-D&~
1934). ~~wecumDt~,urmrttaoftw,thrtrllcitypoliceo5cersuedvil
officers under article XV& se&m 40 of the Texas -on.

        ThestatutepermGngrsherilf~appoiatdeputiesm&esthepositionofdeputy
shaiffslightly difkmt &omthu ofa city police 05~. The statute provides that deputy
~‘hvethepowaudprthoritytoperfonnrllthe~uddutiesoftheirprincipal.”
Nearlyacenturyago,thislangugewasinteqnetedtomeanthatrsbetiEcouidnot
appointa%pecialdeputy’withtheauthoritytoperfbrmonlyromeacts.           7kwmefv.
.%elton, 45 SW. 319 (Tex. Civ. App. 1898).         Thus, tbc statute msuicts   l   shed71
authority to de& the agency relationshipwitb his or her deputies.

         Wedoaolbdieve,howeva,~thathir~anthcrherifps~~arker~
 thaifPsdeprtierciviloflioar~rrmaaolkwfortheprrpoKsofutideXVI,rection
40. Ahhoughtberrrtuteoontrols~ofthergcncyrrlatiwshipbetweear~mdhis
 orhad~,itdoesnotrltathe~ruturrofthe~wrhip.                           Adeputysheriffis
still an agent ofthe skiErad subject to the orders ofthe skiff. N&illv. SMC, 129 S.W.
630, 631 (T&x. Grim. Ap~l 1910) (deking deputy as “a perron appotied to act for
another, I substitute, a delegate, an ageat”); Attorney Genaml Opiion O-1263 (1939) at
 1. AdeputysheriEstiUduiveshisorherautMty~mthesheMandisnotauthorized
toperformdutiesnotassumedbytheahmiffwddeleguedtorhedeputy.                    Attomey
General Opinion H-727 (1975). In addition, skriflk are respolmgle tithe o5drl acts of
their deputies. Laal hv’t C&e 5 85.003(d); HQV v. Moo& 4 S.W. 242,243 (Tex.
1887). Furtkrmore,atlaalomedeputysherifkse~athepleuureoftbeskiff..
LocalGov’tCode~85.W3(c).            Thus,&houghnoAeriffcanlimittka&orityofr
deputyshexiEtootdyoettainfunaionr,aomesherif%cau~lyfkerdeputywho
utemptstoe!xer&e I”y*m,

        For these reuons, we believe that the Texas m      would no longqfollow the
rrrsoninginIminto~thrtdtypoliaoftiwruddepltyrhaiffrholdeivilo5carFr
manerofkwMdalirticlexvI,rsctiw4ooftbcTcxrrconrtitution.             Thus,wecon&de
~OdesJI!CityPotia~carmdEaorCamtyShaifPsDcpltierucnoturmrttaof
Lw prohibited &om nerving as p8Mime smuity of6cea fbr the Ector County
Independent schoolDistrict.




                                    p.    1125
Honorable Tracey Bright - Page 6     (DM-212)




       We also conclude that security 05cers for school distkts do not as a muter of
kw hoId civil 05ces under article XVI, section 40. Like ia the statutes g0veming city
poliw~ccrq~inthenrMesgowrningrecurityo5anfbrrchooldirtri*s
requiruthedistlicttopKmitedcho5cKtoexKcise                his or ha fbnctions bgdy
indqmknt of the carol of others. The mute pm-ides that a school board may
rmployrenrrityofficas”forthe~~ofcMyingouttheprovidonrof[rubchrptaM
0fdraptcr21oftheEducationcode]“md~tthexo5car~”veotcdwithrll~
pmn,privilcges,mdinrmunitiaofpeaceo5~~cwthepropatyundathe
control~jurisdictionofttledinrictor-intbepafo-                          of his duties.’
Educ.Codc~21.483.         Thiso5ahashteqmedtbishnguageugivingtbercbool
boardstbeauthoritytodefinethedutiesofdisuiaaurityo5cars.             AttomeyGeaenl
Opinion JM-239 (1984) at 4. Thus, the s&to1 bwdr retain the authority to amtrol the
m8nn~ in which district 8eauity 05cers paform their duties.

       We a unable to detemhc, however, whether any putiadar police oftim,
rhaifPsdcputy,orrcarrityofficcrfor~rchwidistri*holdrrdvilo5authrttamis
usodinartideXVI,section40.      Makingtldsdeteminationmiseshctquestions,whichwe
cannot8ddrasintheopinionprocess.       Thaefon,evenifweh8dthe&v8nt~we
wouldbeunrbletotcllyouwhcthar~citypolia~caordcputy~ir
prohibited from swing 8.38 8eanity 05cer for the Ector Independaa School District.


       In~~toyourKcondquertion,weunfind~inTauckwthrtwarld
pmrmt*schoo1distrkthtn0ontmhgdhtlywith*privatesecwityvnriafor
matrityo5cers. Ofcwne,thecxmactmustcomplywithaections21.308rrd21.483of
the Education Code, and the securhy sewice must be licensed umh article 4413(29bb),
V.T.C.S.

                                SU,MMARX
              ArticleXVI,~tion40doeswtr9rmar.eraltwprohibitdty
         police 05ccrs and skiffs deputies &om ming as part-time
         securhy 05cers tar 8 schwl dimict. City poke 05ceq shetifPs
         dcputics,mds&ol-district~~dodohold’civil
         o5ces”urmatmofl8wastluttemisuKdittardclexV&seuion
         40. Previous lttorney gKIKds opinions wnduding to the contmy
         movemded. Wecmnotdetem&however,whethrrticleXVI,
         section 40 p&iii    any particular police o5cer or sheri5% deputy
         fmmseming8s8searityo5cerfor88chooldistrict.           DUemining
         whdm a pluticulru city police 05cer. rhaifps deputy, or school-
         dirtrictKCUrjtYofEi~efholdrcivilofficeRirerqucrtion,of~
         which clnnot be lddressed in the opinioll process.




                                    p.   1126
Honorable Tmcey Bright - Page 7      (DM-212)




               We CM 6nd nothing in Texas law that would pmcnt I school
          district from contracting with 8 private security 8erh for necurity
          officers.




                                                  DAN      MORALES
                                                  Attorney Garenl of Texas

WILL PRYOR
First Assistant Attorney General

MARYKELLER
Deputy Attorney Oenemlfor Litigation

RENEA HlcKs
St8te Solicitor

MADELEINE B. JOHNSON
Chair, Opinion Commiltcc




                                    p.   1127